Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-153
                Lower Tribunal Nos. F17-2387, F09-17724
                          ________________


                              René Guillén
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     René Guillén, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
Affirmed. See Frandi v. State, 244 So. 3d 1180 (Fla. 1st DCA 2018).




                                    2